Mr. Justice Baker delivered the opinion of the court. 2. Evidence, § 466*—when circumstantial evidence insufficient. When circumstantial evidence is relied on to prove a fact, the circumstances must be proved and not themselves presumed. 3. Evidence, § 23*—when one presumption not basis for another, A presumption of fact is not alone a legitimate foundation for a second presumption of fact. 4. Master and servant, § 683*—when evidence insufficient to support a verdict. In an action by a servant for personal injuries, evidence examined and held insufficient to support a verdict for plaintiff.